EXHIBIT KACHING KACHING, INC. & BEYOND COMMERCE, INC. MASTER LICENSE AGREEMENT This MASTER LICENSE AGREEMENT (“Agreement”) is made this21st day of October _, 2009, by and between Beyond Commerce, Inc., a Nevada corporation (“Company”) and Kaching Kaching, Inc., a Nevada corporation (“Kaching Kaching”), with reference to the following recitals. WHEREAS, Kaching Kaching is in the business of establishing, licensing, marketing and selling to third parties and consumers e-commerce shopping solutions and e-commerce stores, which will enable each such consumer to operate his or her own Retail Web Stores (“RWS”). WHEREAS, Beyond Commerce has developed an infrastructure known as the I-Supply Shopping System, which includes certain proprietary technology which enables I-Supply, among other things, to be able to process e-commerce transactions on the Internet in an efficient and effective manner and to track customer orders from the time the order is placed through delivery to the consumer’s designated ship to address (“Back-end Processing Technology”); WHEREAS, Beyond Commerce hereby appoints Kaching Kaching as the Master Licensor and Distributor to sell, license and distribute the Back-end Processing Services and I-Supply Shopping System to any and all third parties and consumers. WHEREAS, Kaching Kaching desires to become the Master Distributor to sell, market and sub-license the (i)Back-end Processing Technology by retaining Company to provide back-end processing services (“Back-end Processing Services”), more particularly described below, which Kaching Kaching will package on a private label basis with each RWS sold by Kaching Kaching, and (ii) include as part of each RWS a private label version of the I-supply Internet shopping site, with I-supply processing orders placed by consumers through each such RWS, all upon the terms and conditions set forth below; and WHEREAS the parties desire to enter into this Agreement to more clearly define their respective duties and responsibilities. NOW, THEREFORE, the parties hereto agree as follows: 1.Scope of Services for Kaching Kaching and Company Company hereby appoints Kaching Kaching as the Exclusive Master Licensor and Distributor to sell, license and distribute the Back-end Processing Services and I-supply shopping system to any and all third parties. So long as the Company is compensated in accordance with the terms of this Agreement, Kaching Kaching shall maintain in its sole discretion the right to enter into all third party licenses and agreements that contemplate the use of the Back-end Processing Services and I-Supply Shopping System for the term of this Agreement. 1 Kaching Kaching hereby retains Company, and Company accepts such retention, to provide to and/or assist Kaching Kaching during the Term (as defined below) with Back-end Processing Services using I-supply’s Back-end Processing Technology which will be packaged by Kaching Kaching on a private label basis with each RWS sold by Kaching Kaching.Back-end Processing Services that will be private labeled with each RWS shall include, without limitation, the following: a.Transaction Processing. Company will also process on behalf of Kaching Kaching all RWS customer orders on its network and provide retail transactional software and functionality for credit/debit card validation, fraud detection, order tracking, and transaction accounting, as detailed below. b.Credit/Debit Card Validation.Company shall provide all transactional processing and system functionality for card validation, authorization and settlement.Kaching Kaching and/or each RWS owner shall be responsible for securing the necessary agreements with all third party credit card authorizers and processors, including Visa, MasterCard, American Express, Discover Card and any others serving the local market, and shall be solely responsible for paying all fees and charges of any kind related thereto. c.Fraud Detection. Company will provide all software functionality and transactional support to third party fraud detection service providers.Kaching Kaching and/or each RWS owner shall be responsible for contracting directly with an independent fraud detection service provider, and shall be solely responsible for paying the charges related thereto. d.Customer Service. Company will provide all software functionality and e-commerce communication to support Kaching Kaching’s and/or each RWS owner’s customer service needs (including e-mail and telephonic customer service functionality).Kaching Kaching and/or each RWS owner shall be responsible for retaining or hiring an external and/or internal customer service support staff and paying directly all costs associated therewith, including third party fees and/or salaries and telephone costs. e.Order Tracking.Company shall provide all system functionality and processing to enable order tracking; provided, however, that Kaching Kaching’s and/or each RWS owner’s external and/or internal customer service staff shall be responsible for handling all order tracking calls from customers.In addition, Company shall assist Kaching Kaching’s web site with functionality to enable RWS customers to initiate their own order tracking directly from such web site using customer order numbers. f.Transaction Accounting, Reporting and Records Retention. Company shall provide all systems and functionality necessary (i) for transfers of transactional information to financial accounting; (ii) to enable Kaching Kaching and/or each RWS owner to retrieve such information and data from the system for its own accounting purposes and (iii) to enable Kaching Kaching and/or each RWS owner to use, modify, validate and/or otherwise fully utilize Company’s systems to properly control and maintain their accounting, transactions, reporting and record retention systems.Company shall not be responsible for managing or administering Kaching Kaching’s or any RWS owner’s general ledger or related financial accounting. Company shall provide all necessary system functionality, all transactional processing and all data storage capabilities for record retention, including, but not limited to, transactions, customer profiles, and any other reasonable and necessary information required by Kaching Kaching and/or each RWS owner. 2 g.Vendor Communication and Management.Company shall provide the functionality to support vendor communications and management by telephone, EDI, fax, e-mail and e-fax.Kaching Kaching and/or each RWS owner will be responsible for all communications with and management of its specialty vendors if accepted by Company.In addition, Kaching Kaching shall be responsible for establishing its own product supply and credit lines or other payment arrangements with the Company’s approved vendors. h.Customer Profiles.Company agrees that, within the capabilities of its system architecture and to the extent that such information is readily available, to make available to Kaching Kaching customer profiles and recent product order histories (estimated to be a minimum six (6) to twelve (12) month history), subject to local privacy laws. i.Maintenance.During the term of this Agreement, Company agrees to provide on-going maintenance of the Back-end Processing Technology and to make available to Kaching Kaching at no cost all enhancements and modifications developed by Company to such technology and system functionality. The Company agrees that, for a period of 36 months, it shall not provide the foregoing services to any other person or entity operating in the direct selling or network marketing industry. 2.Order Processing.The Company agrees that during the term of this Agreement, the orders shall be processed by I-supply (the “Order Processing”); provided, however, that, Kaching Kaching shall be responsible for establishing certain (i) vendor supply and credit arrangements, and (ii) product pricing for goods sold through the RWSs, which shall take into consideration the Company’s product cost and the fee payable to the Company on all sales through an RWS. 3.Term and
